—In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, Anthony Albano appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Feuerstein, J.), dated September 11, 1996, as, in effect, upon granting renewal, adhered to its original determination denying his application to dismiss the petition as untimely.
Ordered that the order is affirmed insofar as appealed from, with costs.
The petitioner contends that the order appealed from is not appealable since it denied a motion for reargument. We conclude, however, that the order on appeal was more in the nature of one granting discretionary renewal (see, e.g., Karlin v Bridges, 172 AD2d 644, 645), which then adhered to the court’s prior determination and is, thus, appealable. Nevertheless, we concur with the court’s determination of the merits.
The insured, Anthony Albano, failed to demonstrate that *558this proceeding to stay arbitration of his uninsured motorist claim had not been timely commenced (CPLR 7503 [c]) and thus his application to dismiss the proceeding as untimely was properly denied. Miller, J. P., Pizzuto, Goldstein and Florio, JJ., concur.